                                           Case 3:19-cr-00658-JD Document 85 Filed 11/13/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 3:19-cr-00658-JD-1
                                                        Plaintiff,
                                   8
                                                                                           ORDER RE DISMISSAL
                                                 v.
                                   9

                                  10     SATTAR QURAISH,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On the eve of a jury trial, the government filed a motion to dismiss without prejudice the

                                  14   indictment and superseding indictment against defendant Quraish charging him with possession

                                  15   with intent to distribute cocaine and heroin within 1000 feet of a school. Dkt. No. 78. In response

                                  16   to the Court’s inquiries at a hearing on the motion, the government said that it had been wrong

                                  17   about the quantity of drugs it attributed to Quraish, and that the amount was not enough to sustain

                                  18   a possession for distribution charge. Dkt. No. 81; see also Dkt. No. 84-2. The Court directed the

                                  19   parties to file briefs on whether dismissal should be with prejudice vel non. See Dkt. No. 81.

                                  20          The Court requested the briefs because a dismissal without prejudice seemed unfair. The

                                  21   charges against Quraish have been pending since early December 2019, and it is troubling that the

                                  22   government did not determine it that it didn’t have a case against him until three court days before

                                  23   trial in November 2020. Accusing an individual of a serious federal crime and letting that

                                  24   accusation dangle for almost one year before assessing the sufficiency of the evidence was

                                  25   negligent. Defendant suggests that the prosecutors acted in bad faith or with flagrant misbehavior,

                                  26   which is required for a dismissal with prejudice. See United States v. Chapman, 524 F.3d 1073,

                                  27   1085 (9th Cir. 2008); United States v. Hayden, 860 F.2d 1483, 1487 (9th Cir. 1988). Although the

                                  28   Court is not prepared to go that far because the record points to misfeasance more than
                                           Case 3:19-cr-00658-JD Document 85 Filed 11/13/20 Page 2 of 2




                                   1   malfeasance, many of defendant’s observations about the prosecutors’ defaults are well taken.

                                   2          The indictments are dismissed without prejudice. The United States Attorney is directed to

                                   3   promptly advise the Court if defendant is charged again for the conduct that was the basis of the

                                   4   indictments here.

                                   5          IT IS SO ORDERED.

                                   6   Dated: November 13, 2020

                                   7

                                   8
                                                                                                   JAMES DONATO
                                   9                                                               United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
